Title: From James Madison to Joseph C. Cabell, 23 February 1818
From: Madison, James
To: Cabell, Joseph C.


Dear Sir
Montpellier Feby. 23. 1818
I have but just recd. your favor of the 16th. for which and the interesting document accompanying it, be pleased to accept my thanks.

I had previously recd. a letter from Mr. Mallory, one of the Delegates from this County, saying that I had been appointed a member of the Board of Pub: Works; and that it was wished I should let it be immediately known whether it was my purpose to accept or to decline the appointment. As I had no hesitation in deciding that I could not do full justice to the duties of the place, and on that as well as on other accounts ought not to accept it, I gave the immediate answer requested; reserving a fuller one for the regular notification, which, not knowing the usage in such cases, I presumed would quickly reach me.
I have never been without apprehensions that the Central College would be warmly opposed from some of the quarters you mention, but have counted much on the intrinsic merits both of its plan and of its position. Should a partiality in the lower Country to Wm. & Mary reinforce the local & religious zeal for an ultramontane rival; whether as a College or a University, there is great room to fear that the result may not fulfill our wishes. I see no reason however why W. & M. shd. join in the Confederacy. It is too eccentric to be itself thought of as the University; and cannot expect or wish to prevent co-ordinate Institutions, one of which would necessarily find a place within the region containing the Central College. You may have heard that our prospect of obtaining Dr. Cooper has become very faint. The loss will be great, and justly lamented. It may be diminished by its effect in assuaging the hostility which has probably been whetted by religious prejudices agst. him.
I beg you to be assured, my dear Sir, that no apology was necessary for any part of your communications, which will always be the more welcome, the more they are free; and that I remain very sincerely your friend & servant.
James Madison
